Citation Nr: 0805468	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to June 
1965 and January 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

An April 2003 VA nursing note shows that the veteran inquired 
as to whether his diabetes mellitus might be service 
connected.  The veteran has not filed a claim for service 
connection of diabetes mellitus, and this is REFERRED to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that his currently diagnosed COPD is 
due to a positive in-service TB test and subsequent 
prophylactic treatment (documented in the service medical 
records), as well as exposure to chemicals and fumes in 
service.  Of record are two opinions from a private 
physician, Dr. Salvador Torres, which indicate that the 
veteran's COPD may be attributable to service.  The veteran 
was provided a VA examination in October 2005 by a 
physician's assistant who stated that he could not attribute 
the veteran's COPD to service without resorting to 
speculation.  The Board finds that an examination by a 
qualified physician is necessary to decide the claim on 
appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

A review of the claims file indicates that there may be 
outstanding medical records relevant to the claim on appeal.  
In this regard, the Board notes that the latest VA treatment 
records are dated in March 2004 and there may be outstanding 
VA records relevant to the claim on appeal.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, in a July 2005 letter Dr. Torres indicated that 
he had treated the veteran for over 15 years; no records 
associated with this treatment are of record.  Hence, VA has 
a duty to seek these records.  38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notification 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
such that the letter includes information 
concerning a disability rating and an 
effective date for the award of benefits.  
The letter should also ask the veteran to 
provide any evidence in his possession 
that pertains to the claim on appeal.

2.  Contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
COPD since service.  After obtaining the 
information and appropriate authorization, 
attempt to obtain any identified records, 
including from Dr. Torres and all VA 
facilities.

3.  Thereafter, the veteran should be 
afforded a VA examination conducted by an 
appropriate qualified physician to address 
the etiology of his COPD.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination. 

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
COPD is attributable to service, 
particularly the positive in-service TB 
test and subsequent prophylactic 
treatment, and/or exposure to chemicals 
and fumes in service.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale.  If 
the examiner is unable to offer an 
opinion, an explanation should be 
provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



